Citation Nr: 0534860	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  99-13 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel




INTRODUCTION

The appellant had active military service from November 1974 
to December 1979, and from June 1982 to October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Detroit, Michigan.                  

By a June 2004 decision, the Board denied the appellant's 
claims for service connection for a left ear disability, a 
bilateral knee disability, and a dental condition for 
compensation purposes.  In that same decision, the Board also 
granted the appellant's claims for service connection for a 
low back disability and a right foot disability.  In 
addition, the Board remanded the following issues: 
entitlement to an initial evaluation in excess of 10 percent 
for irritable colon system; entitlement to an initial 
evaluation in excess of 10 percent for a left hernia scar; 
entitlement to an initial compensable evaluation for a right 
hernia scar; entitlement to an initial compensable evaluation 
for the residuals of left 3rd and 4th metacarpal fractures; 
entitlement to an initial compensable evaluation for 
tendonitis of the right shoulder; entitlement to an initial 
compensable evaluation for left elbow olecranon bursitis; 
entitlement to an initial evaluation in excess of 20 percent 
for removal of the left testicle, with erectile dysfunction; 
and whether the RO properly reduced the disability evaluation 
for the appellant's service-connected removal of the left 
testicle, with erectile dysfunction, from a 20 percent 
disability rating to a noncompensable disability rating, 
effective from August 1, 2003.          

The appellant appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In August 2005, a Joint Motion 
For Partial Remand (Joint Motion) was filed for the Court to 
partially vacate and remand for readjudication the June 29, 
2004, decision of the Board to the extent that it denied 
service connection for a bilateral knee disability.  In the 
Joint Motion, it was noted that the appellant agreed to 
"abandon" his claims for service connection for a left ear 
disability and for a dental condition for compensation 
purposes.  By an Order, dated on August 25, 2005, the Court 
granted the Joint Motion, and that part of the Board's June 
2004 decision that denied service connection for a bilateral 
knee disability was vacated.  The Court remanded the case, 
pursuant to 38 U.S.C.A. § 7252(a) (West 2002), for compliance 
with the instructions contained in the Joint Motion.  The 
appeal as to the remaining issues was dismissed.  Copies of 
the Court's Order and the Joint Motion have been placed in 
the claims file.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In the instant case, as set forth in the August 2005 Joint 
Motion, the principal basis for a remand was that the Board, 
in its June 2004 decision, failed to provide adequate reasons 
or bases for its denial of service connection for a bilateral 
knee disability.  To comply with the reasons or bases 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for its 
rejection of evidence favorable to the claimant's position.  
See Abernathy v. Principi, 3 Vet. App. 461, 465 (1992).  In 
this regard, the Joint Motion stated that the appellant 
retired on October 31, 1997, after serving over 20 years of 
active military service as an aircraft maintenance 
specialist.  In 1993, while the appellant was in the 
military, he complained that "kneeling [was] difficult," 
and reported a "trick" or locked knee during a physical 
examination conducted in June 1994.  In November 1998, the 
appellant underwent a VA examination.  At that time, he 
complained that "[b]oth knees [were] sore," and that it was 
difficult for him to kneel or bend.  The appellant also 
reported that walking long distances aggravated the pain.  On 
examination, the knees were found to be normally aligned with 
no swelling or deformity.  The knees had a normal range of 
motion, with a small superficial callus over the tibial 
tubercle on the right side noted.  X-rays of the knees 
revealed no significant abnormalities.  According to the 
Joint Motion, despite the appellant's assertions as to knee 
pain, restricted motion, and lack of endurance, the VA 
examiner offered no opinion to correlate the appellant's knee 
related complaints with the clinical findings.  Further, no 
mention was made by the examiner as to whether the appellant 
exhibited pain when asked to "kneel or bend" his knees, nor 
was there any reference to fatigability suffered by the 
appellant after extended use of his legs.  The Joint Motion 
stated that the Board, in denying the appellant's claim, 
determined that the preponderance of the evidence was against 
his claim, noting that "the only evidence of record 
supporting the appellant's claim [was] his own lay opinion 
that he currently [had] . . . [a] bilateral knee disability 
which [was] related to his period of active service."  The 
Board further concluded that "VA did not have a duty to 
assist that was unmet."  Moreover, the Board relied upon 
Sanchez-Benitez v. West, noting that "[a] symptom, such as 
pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), denied in 
part, and vacated and remanded in part subnom; Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).           

For the following reasons, the Joint Motion found that the 
Board did not support its decision with adequate reasons or 
bases.  According to the Joint Motion, contrary to the 
Board's conclusion as to the probative value of the 
appellant's statements, the Court had held that a claimant 
was competent to provide testimony as to his symptoms when 
those symptoms were capable of lay observation.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 469-70 (1994) (lay evidence is 
competent to establish features or symptoms of injury or 
illness).  The Joint Motion noted that in the instant case, 
the appellant was competent to offer evidence as to his 
symptoms of chronic knee pain, locked knee, and difficulty in 
bending his knees.  Those statements, documented in the 
service medical records, provided the basis for the "in-
service disease or injury" that linked the appellant's knee 
pain to his years of military service and established the VA 
duty to assist the appellant in the development of his claim.     

In the Joint Motion, with certain limitations, the Veterans 
Claims Assistance Act of 2000 (VCAA) required VA to offer a 
VA examination and medical linkage opinion on claims for 
service connection when either was necessary to adjudicate 
the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The statutory language relative to 
the VA's duty to assist in providing medical examinations and 
opinion is as follows:    
(1)	In the case of claim for disability 
compensation, the assistance provided by 
[VA] under subsection (a) shall include 
providing a medical examination or 
obtaining a medical opinion when such an 
examination or opinion is necessary to 
make a decision on the claim.

(2)	[VA] shall treat an examination or 
opinion as being necessary to make a 
decision on a claim for purposes of 
paragraph (1) if the evidence of record 
before [VA], taking into consideration 
all information and lay or medical 
evidence (including statements of the 
claimant) -   

(A) contains competent evidence 
that the claimant has a current 
disability, or persistent or 
recurrent symptoms of 
disability; and  
(B) indicates that the 
disability or symptoms may be 
associated with the claimant's 
active military, naval, or air 
service; but
(C) does not contain sufficient 
medical evidence for the 
Secretary to make a decision on 
the claim.  

38 U.S.C. § 5103A(d) (emphasis added).  

VA can refuse to provide a medical examination or opinion if 
it believes that "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See 
38 U.S.C. § A(a)(2).  VA may also refuse to provide a medical 
examination to diagnose a veteran's current condition if the 
claimant does not submit, and the record does not contain, 
"competent medical or lay evidence" that the veteran 
experiences a "current disability, or persistent or 
recurrent symptoms of disability."  See 38 U.S.C. 
§ 5103A(d)(2) (emphasis added).         
The Federal Circuit has noted that VA is only required to 
provide a medical examination or opinion "(1) if the 
evidence of record before [VA]. . . (B) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (C) does not 
contain sufficient medical evidence for [VA] to make a 
decision on the claim."  Wells v. Principi, 326 F.3d 1381, 
1384 (Fed. Cir. 2003) (emphasis added).       

The Joint Motion noted that the Board, in relying on Sanchez-
Benitez, did not acknowledge the further requirement imposed 
by the Court that a "pain alone" claim must fail when there 
is "no sufficient factual showing that the pain derives from 
an in-service disease or injury."  Sanchez-Benitez, 259 F.3d 
at 1362 (emphasis added).  According to the Joint Motion, in 
this case, there was evidence of chronic knee pain and 
"tricked" or locked knee noted during the appellant's 
military service, but no medical nexus opinion was of record 
to correlate the appellant's complaints with the clinical 
findings noted in the VA examinations, dated in November 1998 
and July 2003.  The Board, in concluding that its duty to 
assist had been met, did not account for the examiner's 
failure to explain the basis of the appellant's claimed knee 
pain, "trick" or locked knee that was documented while in 
service.  Thus, the Joint Motion concluded that remand was 
appropriate for the Board to provide further reasons and 
bases regarding entitlement to service connection for a 
bilateral knee disability.        

In November 2005, the appellant, through his attorney-
representative, submitted directly to the Board a private 
medical statement from Ken Scott, Doctor of Osteopathy (DO), 
dated in October 2005.  In the October 2005 private medical 
statement, Dr. Scott indicated that the appellant was 
currently under his care for multiple maladies, including 
bilateral knee pain, with chondromalacia patella, and 
weakness in his legs.  Therefore, in light of the October 
2005 private medical statement from Dr. Scott showing a 
current diagnosis of a bilateral knee disability, and in 
accordance with the Joint Motion, this case is remanded to 
the RO for the following actions:  

1.  Further action is required by the 
Board's June 2004 remand, but the file 
has not been available to the RO because 
of the appeal to the Court that has 
resulted in the instant remand.  All 
action required to comply with the June 
2004 remand must be undertaken as well.  

2.  The RO must make arrangements with 
the appropriate VA medical facility for 
the appellant to be afforded a 
comprehensive orthopedic examination 
conducted by a physician to determine the 
nature and etiology of any bilateral knee 
disability found.  The claims folder and 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is specifically requested to 
review the appellant's service medical 
records which show that in a January 1994 
periodic nonflying examination, in 
response to the question as to whether 
the appellant had ever had or if he 
currently had a "trick" or locked knee, 
the appellant responded "yes."  The 
examiner at that time reported that the 
appellant had occasional right knee pain; 
not frequent.  Nevertheless, the 
appellant's lower extremities were 
clinically evaluated as "normal," and 
it was noted that the appellant had a 
full range of motion.  The records also 
reflect that in October 1996, the 
appellant stated that his recovery from 
testicular cancer had caused a long 
period of inactivity, which had "taken 
its toll on" his knees and feet, and for 
which he was under "permanent profile 
for due to years of work in aircraft 
maintenance."  The records further show 
that in July 1997, the appellant 
underwent a separation examination.  At 
that time, in response to the question as 
to whether the appellant had ever had or 
if he currently had a "trick" or locked 
knee, the appellant responded "yes."  
He noted that he had pain in his knees 
and that kneeling was difficult.  The 
appellant's lower extremities were 
clinically evaluated as "normal."  The 
examiner is also requested to review the 
November 1998 VA examination report, and 
the October 2005 private medical 
statement from Dr. Scott showing current 
treatment for bilateral knee pain, with 
chondromalacia patella, and weakness in 
bilateral legs.   

All necessary special studies or tests 
are to be accomplished, to include x-rays 
if deemed necessary by the examiner.  
After a review of the examination 
findings and the entire evidence of 
record, the examiner must render an 
opinion as to whether any currently 
diagnosed bilateral knee disability is 
related to the appellant's period of 
active military service.  Given that the 
October 2005 private medical statement 
from Dr. Scott that shows current 
treatment for bilateral knee pain, with 
chondromalacia patella, and weakness in 
the veteran's legs, bilaterally, the 
examiner is requested to provide a 
specific opinion as to whether any 
current bilateral knee pain, with 
chondromalacia patella, and/or weakness 
in the veteran's legs, if found, is 
related to the appellant's period of 
active military service.  If no 
disability is found, or no link to 
military service is found, such findings 
and conclusions must be affirmatively 
stated and a complete rationale for any 
opinion expressed must be included in the 
examination report.  The report prepared 
must be typed.           

2.  The RO must notify the appellant that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2005).  In the event 
that the appellant does not report for 
the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.   

3.  The RO must then review and re-
adjudicate the issue on appeal.  The RO 
must also ensure that the development 
sought in the Board's June 2004 remand is 
completed.  If such action does not grant 
the benefit claimed, the RO must provide 
the appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to this Board for 
appellate review. 

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

